Exhibit 10.5 TOYOTA AUTO LEASE TRUST 20[]-[] (a Delaware Statutory Trust) AMENDED AND RESTATED TRUST AGREEMENT [among]/[between] TOYOTA LEASING, INC., as Depositor, [and] [], as Owner Trustee [and [], as Delaware Trustee] Dated as of [] TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.01. Definitions 1 Section 1.02. Usage of Terms 4 ARTICLE II CREATION OF TRUST Section 2.01. Creation of Trust 5 Section 2.02. Office 5 Section 2.03. Purposes and Powers 5 Section 2.04. Power of Attorney 6 Section 2.05. Declaration of Trust 6 Section 2.06. Liability of the Certificateholders 6 Section 2.07. Title to Trust Property 6 Section 2.08. Situs of Trust 7 Section 2.09. Representations and Warranties of the Depositor 7 Section 2.10. Federal Income Tax Allocations 8 Section 2.11. Covenants of the Trust 8 ARTICLE III CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. The Certificates 9 Section 3.02. Authentication of Certificates 9 Section 3.03. Registration of Transfer and Exchange of Certificates 10 Section 3.04. Mutilated, Destroyed, Lost or Stolen Certificate 13 Section 3.05. Maintenance of Office or Agency 13 Section 3.06. Appointment of Paying Agent 13 Section 3.07. Persons Deemed Certificateholders 14 Section 3.08. Access to List of Certificateholders’ Names and Addresses 14 ARTICLE IV ACTIONS BY OWNER TRUSTEE OR THE CERTIFICATEHOLDERS Section 4.01. Prior Notice to the Certificateholders with Respect to Certain Matters 15 Section 4.02. Action by the Certificateholders with Respect to Certain Matters 15 Section 4.03. Action with Respect to Bankruptcy 16 Section 4.04. Restrictions on the Certificateholders’ Power 16 Section 4.05. Majority of the Certificates Control 16 ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 5.01. [Reserved] 17 Section 5.02. Application of Amounts in Trust Accounts 17 Section 5.03. Method of Payment 17 Section 5.04. Accounting and Reports 18 Section 5.05. Signature on Returns; Tax Matter Partner 18 -i- ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 18 Section 6.02. General Duties 19 Section 6.03. Duties of Owner Trustee 19 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 21 Section 6.05. No Action Except Under Specified Documents or Instructions 21 Section 6.06. Restrictions 21 Section 6.07. Owner Trustee to Provide Information 22 ARTICLE VII CONCERNING THE OWNER TRUSTE [AND THE DELAWARE TRUSTEE] Section 7.01. Rights of the Owner Trustee [and the Delaware Trustee] 23 Section 7.02. Furnishing of Documents 24 Section 7.03. Representations and Warranties 24 Section 7.04. Reliance; Advice of Counsel 26 Section 7.05. Not Acting in Individual Capacity 26 Section 7.06. Owner Trustee [and Delaware Trustee] Not Liable for the Certificates 27 Section 7.07. Owner Trustee [and Delaware Trustee] May Own Certificates and Notes 27 Section 7.08. [Reserved] 28 Section 7.09. [Duties of the Delaware Trustee] 28 ARTICLE VIII COMPENSATION OF OWNER TRUSTEE [AND DELAWARE TRUSTEE] Section 8.01. Owner Trustee’s [and Delaware Trustee’s] Fees and Expenses 28 Section 8.02. Indemnification 28 Section 8.03. Payments to the Owner Trustee [and the Delaware Trustee] 29 ARTICLE IX TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement 29 ARTICLE X SUCCESSOR OWNER TRUSTEES [AND DELAWARE TRUSTEES]; ADDITIONAL OWNER TRUSTEES [AND DELAWARE TRUSTEES] Section 10.01. Eligibility Requirements for Owner Trustee [and Delaware Trustee] 30 Section 10.02. Resignation or Removal of Owner Trustee [or Delaware Trustee] 31 Section 10.03. Successor Owner Trustee [or Delaware Trustee] 32 Section 10.04. Merger or Consolidation of Owner Trustee [or Delaware Trustee] 32 Section 10.05. Appointment of Co-Trustee or Separate Trustee 33 Section 10.06. Power of Attorney for Co-Trustee or Separate Trustee 34 ARTICLE XI TAX MATTERS Section 11.01. Tax and Accounting Characterization 34 -ii- Section 11.02. Tax Reporting 34 ARTICLE XII MISCELLANEOUS Section 12.01. Supplements and Amendments 34 Section 12.02. No Legal Title to Trust Estate in the Certificateholders 36 Section 12.03. Limitations on Rights of Others 36 Section 12.04. Notices 36 Section 12.05. Severability 37 Section 12.06. Counterparts 37 Section 12.07. Successors and Assigns 37 Section 12.08. No Petition 37 Section 12.09. No Recourse 38 Section 12.10. Headings 38 Section 12.11. Governing Law 38 Section 12.12. TMCC Payment Obligation 38 ARTICLE XIII COMPLIANCE WITH REGULATION AB Section 13.01. Intent of the Parties; Reasonableness 38 EXHIBITS EXHIBIT A Form of Certificate A-1 EXHIBIT B Form of Rule 144A Certificate B-1 EXHIBIT C Form of Rule 144A Letter C-1 EXHIBIT D Form of Investment Letter D-1 -iii- AMENDED AND RESTATED TRUST AGREEMENT, dated as of [], by and [between]/[among] TOYOTA LEASING, INC., a California corporation, as depositor, [and] [], a [], not in its individual capacity but solely as Owner Trustee, [and [], a [], not in its individual capacity but solely as Delaware Trustee], amending and restating in its entirety the Trust Agreement dated as of [] (the “Original Trust Agreement”), by and [between]/[among] TOYOTA LEASING, INC., a Delaware limited liability company, as depositor, [and] [], a [], as owner trustee, [and [], a [], not in its individual capacity but solely as Delaware Trustee], and herein referred to as the “Trust Agreement” or this “Agreement.” IN CONSIDERATION of the mutual agreements herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS Section 1.01.Definitions.Except as otherwise specified herein or if the context may otherwise require, capitalized terms used but not otherwise defined herein have the meanings ascribed thereto in the SUBI Trust Agreement, the Servicing Agreement and the Indenture for all purposes of this Trust Agreement.Except as otherwise provided in this Agreement, whenever used herein the following words and phrases, unless the context otherwise requires, shall have the following meanings: “Administration Agreement” means the Administration Agreement dated as of [], by and among the Trust, as issuer, TMCC, as Administrator and the Indenture Trustee, pursuant to which TMCC undertakes to perform certain of the duties and obligations of the Trust and the Owner Trustee hereunder and under the Indenture. “Administrator” means TMCC acting in its capacity as Administrator under the Administration Agreement. “Agreement” means this Amended and Restated Trust Agreement, as the same may be amended and supplemented from time to time. “Basic Documents” means this Agreement, the Certificate of Trust, the Servicing Agreement, the SUBI Trust Agreement, the Indenture, the Administration Agreement, the Issuer SUBI Certificate Transfer Agreement, the SUBI Certificate Transfer Agreement, the Back-Up Security Agreement, the Note Depository Agreement and the other documents and certificates delivered in connection herewith and therewith. “Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to the provisions of Title I of ERISA, a “plan” described in and subject to Section 4975 of the Code, an entity whose underlying assets include “plan assets” by reason of an employee benefit plan’s or plan’s investment in the entity, or any other employee benefit plan that is subject to a law that is similar to the fiduciary responsibility or prohibited transaction provisions of ERISA or Section 4975 of the Code. “Certificate” means any of the Certificates executed by the Trust and authenticated by the Owner Trustee, evidencing a beneficial interest in the Trust, substantially in the form attached hereto as Exhibit A. “Certificate of Trust” means the Certificate of Trust filed with respect to the formation of the Trust pursuant to Section 3810(a) of the Statutory Trust Act, as amended, corrected or restated from time to time. “Certificate Register” means the register maintained pursuant to Section 3.03. “Certificate Registrar” means [], unless and until a successor thereto is appointed pursuant to Section 3.03. The Certificate Registrar initially designates its offices at [], as its offices for purposes of Section 3.03. “Certificateholder” or “Holder” means a Person in whose name a Certificate is registered in the Certificate Register. “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury Regulations promulgated thereunder. “Corporate Trust Office” means, with respect to the Owner Trustee, the principal corporate trust office of the Owner Trustee located at []; or at such other address as the Owner Trustee may designate by notice to the Certificateholder, or the principal corporate trust office of any successor Owner Trustee (the address of which the successor Owner Trustee will notify the Certificateholder). [“Delaware Trustee” means [], a [], not in its individual capacity but solely as Delaware trustee under this Agreement, and any successor Delaware Trustee hereunder.] “Depositor” means TLI in its capacity as depositor hereunder. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Expenses” shall have the meaning assigned to such term in Section 8.02. “Indenture” means the Indenture, dated as of [], entered into between the Trust and [], a [], as Indenture Trustee, pursuant to which a series of Notes are issued. “Issuer SUBI Certificate Transfer Agreement” means that certain issuer SUBI certificate transfer agreement, dated as of [], between the Depositor and the Trust, as amended or supplemented from time to time. 2 “Non-U.S. Person” means any Person who is not (i)a citizen or resident of the United States who is a natural person, (ii)a corporation or partnership (or an entity treated as a corporation or partnership) created or organized in or under the laws of the United States or any state thereof, including the District of Columbia (unless, in the case of a partnership, Treasury Regulations are adopted that provide otherwise), (iii)an estate, the income of which is subject to United States federal income taxation, regardless of its source or (iv)a trust, if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons (as such term is defined in the Code and Treasury Regulations) have the authority to control all substantial decisions of the trust; except that, to the extent provided in Treasury Regulations, certain trusts in existence prior to August 20, 1996 which elected to be treated as United States Persons prior to such date also shall be U.S. Persons. “Notes” means the notes issued by the Trust pursuant to the Indenture, having the payment and other terms set forth in the Indenture. “Original Trust Agreement” shall have the meaning assigned to such term in the introductory paragraph to this Agreement. “Owner Trustee” means [], a [], not in its individual capacity but solely as Owner Trustee under this Agreement, and any successor Owner Trustee hereunder. “Paying Agent” means any paying agent or co-paying agent appointed pursuant to Section 3.06, and shall initially be the Owner Trustee. “Percentage Interest” shall mean, with respect to each Certificate, the percentage interest in the Trust represented by such Certificate. “Record Date” means, with respect to the Notes of any Class and each Payment Date, the calendar day immediately preceding such Payment Date or, if Definitive Notes representing any Class of Notes have been issued, the last day of the month immediately preceding the month in which such Payment Date occurs.Any amount stated “as of a Record Date” or “on a Record Date” shall give effect to (i)all applications of collections, and (ii)all payments and distributions to any party under this Agreement, the Indenture and the Trust Agreement or to the related Obligor, as the case may be, in each case as determined as of the opening of business on the related Record Date. “Responsible Officer” means, with respect to the Owner Trustee, any vice president, assistant vice president, secretary, assistant secretary working it its corporate trust department and having direct responsibility for the administration of this Trust Agreement and with respect to a particular matter to whom such matter is referred because of such officer’s knowledge and familiarity with the particular subject. “Secretary of State” means the Secretary of State of the State of Delaware. “Servicing Agreement” means the Titling Trust Agreement, as supplemented by the 20[]-[] SUBI Servicing Supplement, dated as of [],among the Servicer, the Titling Trustee and the Trust Agent, pursuant to which the terms of the Titling Trust Agreement 3 will be supplemented insofar as they apply to the 20[]-[] SUBI Portfolio, providing for further servicing obligations that will benefit the holders of the 20[]-[] SUBI Certificate. “Special Purpose Affiliate” means any special purpose corporation, partnership, limited liability company or other vehicle created for the purpose of a Securitized Financing involving a SUBI. “Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., as the same may be amended from time to time. “SUBI Trust Agreement” means the Titling Trust Agreement as supplemented by the 20[]-[] SUBI Supplement, dated as of [], by and among TMCC, the Titling Trustee and the Trust Agent, pursuant to which the Titling Trustee, at the direction of TMCC, will create a special unit of beneficial interest in the Titling Trust. “Titling Trust Agreement” the amended and restated trust and servicing agreement, dated as of October 1, 1996, among the Servicer, the Titling Trustee and the Trust Agent. “Titling Trustee” means TMTT, Inc., a Delaware corporation, its successors and assigns. “TLI” means Toyota Leasing, Inc., a California corporation, its successors and assigns. “TMCC” means Toyota Motor Credit Corporation, a California corporation, its successors and assigns. “Treasury Regulations” means regulations, including proposed or temporary regulations, promulgated under the Code.References herein to specific provisions of proposed or temporary regulations shall include analogous provisions of final Treasury Regulations or other successor Treasury Regulations. “Trust” means the Toyota Auto Lease Trust 20[]-[], a Delaware statutory trust existing pursuant to this Agreement and the filing of the Certificate of Trust. “Trust Agent” means U.S. Bank National Association, a national banking association (formerly, First Bank National Association), its successors and assigns. “Trust Estate” shall have the meaning ascribed thereto in the Indenture. Section 1.02.Usage of Terms.With respect to all terms in this Agreement, the singular includes the plural and the plural the singular; words importing any gender include the other genders; references to “writing” include printing, typing, lithography and other means of reproducing words in a visible form; references to agreements and other contractual instruments include all subsequent amendments, amendments and restatements and supplements thereto or changes therein entered into in accordance with their respective terms and not prohibited by this Agreement; references to Persons include their permitted successors and assigns; and the term “including” means “including without limitation.” 4 ARTICLE II CREATION OF TRUST Section 2.01.Creation of Trust.A Delaware statutory trust known as “Toyota Auto Lease Trust 20[]-[]” was formed in accordance with the provisions of the Statutory Trust Act pursuant to the Original Trust Agreement.The Owner Trustee is hereby authorized and vested with the power and authority to make and execute contracts, instruments, certificates, agreements and other writings on behalf of the Trust as set forth herein and to sue and be sued on behalf of the Trust. The Owner Trustee accepted under the Original Trust Agreement, and does hereby confirm its acceptance and agreement to hold in trust, for the benefit of the Certificateholders and such other Persons as may become beneficiaries hereunder from time to time, all of the Trust Estate conveyed or to be conveyed to the Trust and all monies and proceeds that may be received with respect thereto, subject to the terms of this Agreement. Section 2.02.Office.The principal place of business of the Trust for purposes of Delaware law shall be in care of the [Delaware Trustee]/[Owner Trustee] at [], or at such other address in Delaware as the Delaware Trustee may designate by written notice to the Certificateholders and the Servicer. The Trust may establish additional offices located at such place or places inside or outside of the State of Delaware as the Owner Trustee may designate from time to time by written notice to the Certificateholders and the Servicer.The New York, New York office of the Trust shall be in care of the Owner Trustee at the Corporate Trust Office or at such other address in New York as the Owner Trustee may designate by written notice to the Certificateholders and the Servicer. Section 2.03.Purposes and Powers. (a)The purpose of the Trust is, and the Trust shall have the power and authority and is authorized, to engage in the following activities: (i) to issue Notes pursuant to the Indenture and Certificates pursuant to this Agreement; (ii) to acquire the 20[]-[] SUBI Certificate and related property from the Depositor in exchange for the Notes and Certificates, and to hold and manage the Trust Estate; (iii) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate pursuant to, and on the terms and conditions set forth in, the Indenture and to hold, manage and distribute to Certificateholders pursuant to the terms of this Agreement and the Indenture any portion of the Trust Estate released from the Lien of, and remitted to the Trust pursuant to, the Indenture as set forth therein; (iv) to engage in those activities, including entering into and performing such agreements (including, without limitation, the Basic Documents) that are necessary, 5 suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith; and (v) subject to compliance with the Basic Documents, to engage in such other activities as may be required in connection with conservation of the Trust Estate and the making of distributions to the Certificateholders and the Noteholders and in respect of amounts to be released to the Depositor, the Servicer, the Administrator and third parties, if any. (b)The Trust shall not engage in any activity other than in connection with the foregoing and as required or authorized by the terms of the Basic Documents. Section 2.04.Power of Attorney.Pursuant to the Administration Agreement, the Trust has authorized the Administrator to perform certain of its administrative duties hereunder, including duties with respect to the management of the Trust Estate, and in connection therewith hereby grants the Administrator its revocable power of attorney. Section 2.05.Declaration of Trust.The Owner Trustee hereby declares that it shall hold the Trust Estate in trust upon and subject to the conditions set forth herein for the use and benefit of the Certificateholders, who are intended to be “beneficial owners” within the meaning of the Statutory Trust Act, subject to the obligations of the Trust under the Basic Documents.It is the intention of the parties hereto that the Trust constitute a statutory trust under the Statutory Trust Act, and that this Agreement constitute the governing instrument of such statutory trust.It is the intention of the parties hereto that, solely for income and franchise tax purposes, the Trust shall be treated as a division or branch of the Person holding the beneficial interests in the Trust for any period during which the beneficial interests in the Trust are held by more than one Person, with the assets of the partnership being the 20[]-[] SUBI Certificate and other assets held by the Trust, and the Notes being debt of the partnership.The parties agree that for any such period, unless otherwise required by appropriate tax authorities, the Trust will file or cause to be filed annual or other necessary returns, reports and other forms consistent with such characterization of the Trust for tax purposes.Effective as of the date hereof, the Owner Trustee [and the Delaware Trustee] and, solely to the extent set forth in the Administration Agreement, the Administrator shall have all rights, powers and duties set forth herein and in the Statutory Trust Act with respect to accomplishing the purposes of the Trust.At the direction of the Depositor, the Delaware Trustee caused to be filed a certificate of trust for the Trust pursuant to the Statutory Trust Act and shall file or cause to be filed such amendments thereto as shall be necessary or appropriate to satisfy the purposes of this Agreement and as shall be consistent with the provisions hereof. Section 2.06.Liability of the Certificateholders.No Certificateholder shall have any personal liability for any liability or obligation of the Trust, solely by reason of it being a Certificateholder. Section 2.07.Title to Trust Property.Legal title to the Trust Estate shall be vested at all times in the Trust as a separate legal entity. 6 Section 2.08.Situs of Trust.The Trust will be located in Delaware and administered in Delaware, New York and California.All bank accounts maintained by the Owner Trustee on behalf of the Trust shall be located in the State of Delaware or the State of New York.The Trust shall not have any employees in any state other than Delaware; provided, however, that nothing herein shall restrict or prohibit the Owner Trustee from having employees within or without the State of Delaware.Payments will be received by the Trust only in Delaware or New York, and payments will be made by the Trust only from Delaware or New York. Section 2.09.Representations and Warranties of the Depositor.The Depositor hereby represents and warrants to the Owner Trustee [and the Delaware Trustee] that as of the Closing Date: (a)The Depositor is duly organized and validly existing as a corporation in good standing under the laws of the State of California, with power and authority to own its properties and to conduct its business as such properties are currently owned and such business is presently conducted, and had at all relevant times and has power, authority and legal right to acquire, own and sell the 20[]-[] SUBI Certificate. (b)The Depositor is duly qualified to do business as a foreign corporation in good standing, and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of property or the conduct of its business shall require such qualifications and where the failure to so qualify will have a material adverse effect on the ability of the Depositor to conduct its business or perform its obligations under this Agreement. (c)The Depositor has (i) the power and authority to execute and deliver this Agreement and to carry out its terms; (ii) good title to and is the sole legal and beneficial owner of the 20[]-[] SUBI Certificate, free and clear of Liens and claims; (iii) full power and authority to transfer the 20[]-[] SUBI Certificate to and deposit the same with the Trust; (iv) duly authorized such transfer and deposit to the Trust by all necessary corporate action; and (v) duly authorized the execution, delivery and performance of this Agreement by the Depositor by all necessary action. (d)This Agreement shall constitute a legal, valid and binding obligation of the Depositor enforceable in accordance with its terms, except as such enforceability may be subject to or limited by bankruptcy, insolvency, reorganization, moratorium, liquidation, fraudulent conveyance or other similar laws affecting the enforcement of creditors’ rights in general and by general principles of equity, regardless of whether such enforceability shall be considered in a proceeding in equity or in law. (e)The consummation of the transactions contemplated by this Agreement and the fulfillment of the terms hereof do not conflict with, result in any breach of any of the terms and provisions of, nor constitute (with or without notice or lapse of time) a default under, the articles of incorporation of the Depositor or conflict with or breach any of the terms or provisions or constitute (with or without notice or lapse of time) a default under any indenture, agreement or other instrument to which the Depositor is a party or by which it is bound, nor result in the creation or imposition of any Lien upon any of its properties pursuant to the terms of any such indenture, agreement or other instrument (other than pursuant to the Basic Documents); nor 7 violate any law or, to the best of the Depositor’s knowledge, any order, rule or regulation applicable to the Depositor of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties which breach, default, conflict, Lien or violation would have a material adverse effect on the earnings, business affairs or business prospects of the Depositor. (f)There is no action, suit or proceeding before or by any court or governmental agency or body, domestic or foreign, now pending, or to the best of the Depositor’s knowledge, threatened, against or affecting the Depositor: (i)asserting the invalidity of this Agreement, (ii)seeking to prevent the consummation of any of the transactions contemplated by this Agreement, (iii)seeking any determination or ruling that might materially and adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of, this Agreement or (iv)relating to the Depositor and which might adversely affect the federal income tax attributes of the Trust or the Certificate or the Notes. Section 2.10.Federal Income Tax Allocations.To the extent required for federal income tax purposes, net income or net losses of the Trust for any month as determined for federal income tax purposes (and each item of income, gain, loss and deduction entering into the computation thereof) shall be allocated to the Certificateholders in proportion to their interests (to the extent not previously allocated pursuant to this clause).The Depositor is authorized to modify the allocations in this paragraph if necessary or appropriate, in its sole discretion for the allocations to fairly reflect the economic income, gain or loss to the Certificateholders, as otherwise required by the Code. Section 2.11.Covenants of the Trust.The Trust covenants and agrees to the following: (a)to maintain books and records separate from any other person or entity; (b)to maintain its accounts separate from those of any other person or entity, except as permitted by the Trust Agreement or any other Basic Document; (c)not to commingle assets with those of any other entity, except as permitted by the Trust Agreement or any other Basic Document; (d)to conduct its own functions in its own name; (e)to maintain separate financial statements or records; (f)to pay its own liabilities out of its own funds, except as permitted by the Trust Agreement or any other Basic Document; (g)to maintain an arm's-length relationship with its Affiliates; (h)to pay the salaries of its own employees and maintain a sufficient number of employees or adequate service providers in light of its contemplated business operations; (i)to allocate fairly and reasonably any overhead for shared office space; 8 (j)to hold itself out as a separate entity; (k)to correct any known misunderstanding regarding its separate identity; (l)not to guarantee or become obligated for the debts of any other affiliated or unaffiliated third party or hold out its credit as being available to satisfy the obligations of others (except as otherwise specified in the Basic Documents); and (m) to take such actions as are necessary to ensure that any financial statements of TMCC or any Affiliate thereof that are consolidated to include the Trust will contain detailed notes clearly stating that (i)all of the Trust’s assets are owned by the Trust, and (ii)the Trust is a separate entity with its own separate creditors that will be entitled to be satisfied out of the Trust’s assets prior to any value in the Trust becoming available to the Trust’s equity holders; and the accounting records and the published financial statements of TMCC will clearly show that, for accounting purposes, TMCC's interest in the Collateral has been sold or contributed to the Trust. ARTICLE III CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01.The Certificates.The Certificates shall be substantially in the form set forth in Exhibit A. Except for the issuance of the Certificate to the Depositor, no Certificate may be sold, pledged or otherwise transferred to any Person except in accordance with Section 3.03 and Section 3.09, as applicable, and any attempted sale, pledge or transfer in violation of Section 3.03 or Section 3.09, as applicable, shall be null and void. The Certificates, evidencing a beneficial interest in the Trust, shall be executed on behalf of the Trust by manual or facsimile signature of an Authorized Officer of the Owner Trustee and authenticated on behalf of the Owner Trustee by the manual or facsimile signature of an Authorized Officer of the Owner Trustee.Certificates bearing the manual or facsimile signatures of individuals who were, at the time when such signatures shall have been affixed, authorized to sign on behalf of the Trust, shall be valid and binding obligations of the Trust, notwithstanding that such individuals or any of them shall have ceased to be so authorized prior to the authentication and delivery of such Certificates or did not hold such offices at the date of authentication and delivery of such Certificates. The Certificates may be printed, lithographed, typewritten, mimeographed or otherwise produced, in any authorized denomination in the form of Exhibit A hereto.The Certificates shall be issued in minimum denominations of a Percentage Interest of 5.00% and integral multiples of 5.00% in excess thereof. A transferee of a Certificate shall become a Certificateholder, and shall be entitled to the rights and subject to the obligations of a Certificateholder hereunder, upon such transferee’s acceptance of a Certificate duly registered in such transferee’s name pursuant to Section 3.03. Section 3.02.Authentication of Certificates.Concurrently with the initial transfer of the 20[]-[] SUBI Certificate to the Trust, the Owner Trustee shall cause to be executed, 9 authenticated and delivered on behalf of the Trust to or upon the written order of the Depositor, Certificates evidencing the entire beneficial interest in the Trust.No Certificate shall entitle its holder to any benefit under this Agreement or be valid for any purpose, unless there shall appear on such Certificate a certificate of authentication substantially in the form set forth in Exhibit A, executed by the Owner Trustee or the Owner Trustee’s authenticating agent, by manual or facsimile signature of an Authorized Officer, and such authentication shall constitute conclusive evidence, and the only evidence, that such Certificate shall have been duly authenticated and delivered hereunder.All Certificates shall be dated the date of their authentication.The Owner Trustee shall be the initial authenticating agent of the Trust hereunder. Section 3.03.Registration of Transfer and Exchange of Certificates. (a)The Certificate Registrar shall keep or cause to be kept, at the office or agency maintained pursuant to Section 3.05, a Certificate Register in which, subject to such reasonable regulations as it may prescribe, the Certificate Registrar shall provide for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.[] shall be the initial Certificate Registrar.In the event that the Certificate Registrar shall for any reason become unable to act as Certificate Registrar, the Certificate Registrar shall promptly give written notice to such effect to the Depositor, the Owner Trustee and the Servicer.Upon receipt of such notice, the Depositor or its designee shall appoint another bank or trust company to act as successor Certificate Registrar under this Agreement, which entity will agree to act in accordance with the provisions of this Agreement applicable to it as successor Certificate Registrar, and otherwise acceptable to the Owner Trustee. (b)Each Certificate shall bear a legend regarding reoffers, resales, pledges and transfers to the effect of the legend on the form of Certificate attached as Exhibit A hereto, unless determined otherwise by the Administrator (as certified to the Certificate Registrar in an Officer’s Certificate) consistent with applicable law. As a condition to the registration of any transfer of a Certificate, the prospective transferee shall be required to represent in writing to the Owner Trustee, the Depositor and the Certificate Registrar the following: (i)It has neither acquired nor will it transfer any Certificate it purchases (or any interest therein) or cause any such Certificates (or any interest therein) to be marketed on or through an “established securities market” within the meaning of Section 7704(b)(1) of the Code, including, without limitation, an over-the-counter-market or an interdealer quotation system that regularly disseminates firm buy or sell quotations. (ii)It will be the beneficial owner of the Certificate and it either (A)is not, and will not become, a partnership, Subchapter S corporation or grantor trust for U.S. federal income tax purposes or (B)is such an entity, but none of the direct or indirect beneficial owners of any of the interests in such transferee have allowed or caused, or will allow or cause, 50% or more (or such other percentage as the Depositor may establish prior to the time of such proposed transfer) of the 10 value of such interests to be attributable to such transferee’s ownership of Certificates. (iii)It understands that no subsequent transfer of the Certificates is permitted unless (A)such transfer is of a Certificate with a denomination of at least a Percentage Interest of 5.00%, (B)it causes its proposed transferee to provide to the Trust and the Certificate Registrar a letter substantially in the form of Exhibit C hereto, or such other written statement as the Depositor shall prescribe and (C)the Depositor consents in writing to the proposed transfer, which consent shall be granted unless the Depositor determines that such transfer would create a risk that the Trust or the Titling Trust would be classified for federal or any applicable state tax purposes as an association (or a publicly traded partnership) taxable as a corporation; provided, however, that any attempted transfer that would either cause the number of holders of direct or indirect interests in the Titling Trust to exceed 50, shall be a void transfer. (iv)It understands that the Opinion of Counsel to the Trust that the Trust is not a publicly traded partnership taxable as a corporation is dependent in part on the accuracy of the representations in paragraphs (i), (ii) and (iii) above. (v)It is not a Benefit Plan nor will it hold the Certificates being transferred for the account of a Benefit Plan. (vi)It is a Person who is either (A)(1)a citizen or resident of the United States or (2)a corporation or partnership (including any entity treated as a corporation or partnership for U.S. income tax purposes) organized in or under the laws of the United States, any state or the District of Columbia or (B)an estate the income of which is includible in gross income for federal income tax purposes, regardless of source or a trust if a court within the United States is able to exercise primary supervision of the administration of the trust and one or more U.S.
